DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9 10, 1, 1, and 1 of U.S. Patent No. 10,342,691, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 4, 5, 6, 7, 8, 9 10, 1, 1, and 1 of the patent recite all the structure recited in claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of the instant application, respectively, as outlined in the table below:
Instant Application
U.S. Patent No. 10,342,691
1. A knee orthosis apparatus for providing support to a user during a gait cycle, the apparatus comprising: 
1. A knee orthosis apparatus for providing varying levels of support to a patient during a stance phase and a swing phase of a gait cycle, the apparatus comprising:
a support structure adapted to be positioned at a lower extremity of the user; 
a lower auxiliary support adapted to be positioned at a lateral calf region of the patient;
an actuator; 
an actuator adapted to be positioned between the upper and lower auxiliary supports;
a sensor configured to output a plurality of signals corresponding to detected leg movements; and 
a sensor configured to detect a plurality of leg movements during the gait cycle and to output a plurality of detection signals corresponding to the detected leg movements; and
a processor communicatively coupled to the sensor, wherein the processor is configured to: 
a processor communicatively coupled to the sensor, wherein the processor is configured to: 

determine whether the knee is in the stance phase or the swing phase of the gait cycle based on the plurality of detection signals, 
control the actuator to apply pressure on the support structure when the knee is in at least a portion of the stance phase, and 
control the actuator to apply pressure on the lower auxiliary support in a lateral direction relative to the upper auxiliary support when the knee is in the stance phase, and 
control the actuator to release pressure on the support structure when the knee is in at least a portion of the swing phase.
control the actuator to release pressure on the lower auxiliary support when the knee is in the swing phase.


2. The knee orthosis apparatus of claim 1, wherein the processor is configured to determine whether the knee is in the stance phase or the swing phase by comparing the plurality of signals to a threshold.
2. The knee orthosis apparatus of claim 1, wherein the processor is configured to determine whether the knee is in the stance phase or the swing phase by comparing the plurality of detection levels to a threshold, 


3. The knee orthosis apparatus of claim 2, wherein the sensor is an acceleration sensor and the plurality of signals represent a plurality of acceleration levels; 
3. The knee orthosis apparatus of claim 2, wherein the sensor is an acceleration sensor and the plurality of detection levels represent a plurality of acceleration levels; 
wherein when a predetermined number of acceleration levels are lower than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when a predetermined number of acceleration levels are lower than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when a predetermined number of acceleration levels are higher than the threshold, the processor is configured to determine that the knee is in the swing phase.
wherein when a predetermined number of acceleration levels are higher than the threshold, the processor is configured to determine that the knee is in the swing phase.


4. The knee orthosis apparatus of claim 2, wherein the sensor is an angular sensor and the plurality of signals represent a plurality of angular positions; 
4. The knee orthosis apparatus of claim 2, wherein the sensor is an angular sensor and the plurality of detection levels represent a plurality of angular positions; 
wherein the processor is further configured to calculate a rate of change of a predetermined number of angular positions; 
wherein the processor is further configured to calculate a rate of change of a predetermined number of angular positions; 
wherein when the rate of change is lower than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when the rate of change is lower than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when the rate of change is higher than the threshold, the processor is configured to determine that the knee is in the swing phase.
wherein when the rate of change is higher than the threshold, the processor is configured to determine that the knee is in the swing phase.


5. The knee orthosis apparatus of claim 2, wherein the sensor is a force sensor and the plurality of signals represent a plurality of force levels; 
5. The knee orthosis apparatus of claim 2, wherein the sensor is a force sensor and the plurality of detection levels represent a plurality of force levels; 
wherein when a force level is higher than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when a force level is higher than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when a force level is lower than the threshold, the processor is configured to determine that the knee is in the swing phase.
wherein when a force level is lower than the threshold, the processor is configured to determine that the knee is in the swing phase.


6. The knee orthosis apparatus of claim 2, wherein the sensor is an electromyography (EMG) sensor or an electroencephalography (EEG) sensor and the plurality of signals represent EMG or EEG readings; 
6. The knee orthosis apparatus of claim 2, wherein the sensor is an electromyography (EMG) sensor or an electroencephalography (EEG) sensor and the plurality of detection levels represent EMG or EEG readings; 
wherein when an EMG or EEG level is higher than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when an EMG or EEG level is higher than the threshold, the processor is configured to determine that the knee is in the stance phase; and 
wherein when an EMG or EEG level is lower than the threshold, the processor is configured to determine that the knee is in the swing phase.	
wherein when an EMG or EEG level is lower than the threshold, the processor is configured to determine that the knee is in the swing phase.


7. The knee orthosis apparatus of claim 1, wherein the processor is further configured to vary an amount of pressure applied by the actuator during the stance phase according to a manually entered user input.
7. The knee orthosis apparatus of claim 1, wherein the processor is further configured to vary an amount of pressure applied by the actuator during the stance phase, according to a manually entered user input.


8. The knee orthosis apparatus of claim 7, wherein the processor is further configured to: accept a plurality of user inputs corresponding to a plurality of variable actuation pressure levels; 
8. The knee orthosis apparatus of claim 7, wherein the processor is further configured to: accept a plurality of user inputs corresponding with a plurality of variable actuation pressure levels; 
store each user input in a separate profile in a memory; and 
store each user input in a separate profile in a memory; 
in response to receiving a profile selection from the user, control the actuator to apply a level of pressure corresponding to the selected profile.
and in response to receiving a profile selection from the user, control the actuator to apply a level of pressure corresponding to the selected profile.


9. The knee orthosis apparatus of claim 1, wherein the processor is further configured to vary a window of time during which the actuator applies pressure during the gait cycle, 
9. The knee orthosis apparatus of claim 1, wherein the processor is further configured to vary a window of time during which the actuator applies pressure during the gait cycle, 
wherein the window starts proximate to the beginning of the stance phase, and ends proximate to the end of the stance phase according to a manually entered user input.
wherein the window starts with the beginning of the stance phase, and ends before, during, or after the end of the stance phase, according to a manually entered user input.


10. The knee orthosis apparatus of claim 9, wherein the processor is further configured to: accept a plurality of user inputs corresponding with a plurality of actuation pressure windows; 
10. The knee orthosis apparatus of claim 9, wherein the processor is further configured to: accept a plurality of user inputs corresponding with a plurality of actuation pressure windows; 
store each user input in a separate profile in a memory; and in response to receiving a profile selection from the user, 
store each user input in a separate profile in a memory; and in response to receiving a profile selection from the user, 
control the actuator to apply pressure during a window corresponding to the selected profile.
control the actuator to apply pressure during a window corresponding to the selected profile.


11. The knee orthosis apparatus of claim 1, wherein: the support structure comprises (i) an upper auxiliary support configured to be positioned at a thigh region of the lower extremity of the user and 
(claim 1) an upper auxiliary support adapted to be positioned at a lateral thigh region of the patient; 
(ii) a lower auxiliary support configured to be positioned at a calf region of the user; and the actuator is adapted to be positioned between the upper and lower auxiliary supports.
(claim 1) a lower auxiliary support adapted to be positioned at a lateral calf region of the patient;
an actuator adapted to be positioned between the upper and lower auxiliary supports;


12. The knee orthosis apparatus of claim 1, wherein the sensor is configured to output the plurality of signals in accordance with leg movements during the gait cycle of the user.
(claim 1) a sensor configured to detect a plurality of leg movements during the gait cycle and to output a plurality of detection signals corresponding to the detected leg movements


13. The knee orthosis apparatus of claim 1, wherein controlling the actuator to apply pressure on the support structure comprises controlling the actuator to apply pressure in a lateral or medial direction with respect to a forward-facing direction of the user.
(claim 1) control the actuator to apply pressure on the lower auxiliary support in a lateral direction relative to the upper auxiliary support when the knee is in the stance phase



Claims 14, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 8, 9, and 10 of U.S. Patent No. 10,342,691, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 8, 9, and 10 of the patent recite all the steps and structure recited in claims 14, 16, 17, 18, and 19 of the instant application, respectively, as outlined in the table below:
Instant Application
U.S. Patent No. 10,342,691
14. A method of providing support to a user during a gait cycle, the method comprising:
1. A knee orthosis apparatus for providing varying levels of support to a patient during a stance phase and a swing phase of a gait cycle, the apparatus comprising
at a processor communicatively coupled to an actuator of a knee orthosis positioned proximate to a lower extremity of the user: 
a processor communicatively coupled to the sensor, wherein the processor is configured to: 

an actuator adapted to be positioned between the upper and lower auxiliary supports
determining, based on signals from a sensor communicatively coupled to the processor, a current phase of the gait cycle of a knee of the user; 
determine whether the knee is in the stance phase or the swing phase of the gait cycle based on the plurality of detection signals, 

a sensor configured to detect a plurality of leg movements during the gait cycle and to output a plurality of detection signals corresponding to the detected leg movements;
in accordance with a determination that the current phase is a stance phase, controlling the actuator to apply pressure on a support structure of the knee orthosis in a lateral or medial direction with respect to a forward-facing direction of the user; and 
control the actuator to apply pressure on the lower auxiliary support in a lateral direction relative to the upper auxiliary support when the knee is in the stance phase, and an upper auxiliary support adapted to be positioned at a lateral thigh region of the patient;

 a lower auxiliary support adapted to be positioned at a lateral calf region of the patient; 
in accordance with a determination that the current phase is a swing phase, controlling the actuator to release pressure on the support structure of the knee orthosis.
control the actuator to release pressure on the lower auxiliary support when the knee is in the swing phase.



15. The method of claim 14, wherein determining the current phase of the gait cycle of the user comprises comparing acceleration signals, angular position signals, force signals, electromyography (EMG) signals, and/or electroencephalography (EEG) signals from the sensor to a threshold.
2. The knee orthosis apparatus of claim 1, wherein the processor is configured to determine whether the knee is in the stance phase or the swing phase by comparing the plurality of signals to a threshold.

and
3. The knee orthosis apparatus of claim 2, wherein the sensor is an acceleration sensor and the plurality of signals represent a plurality of acceleration levels;
or;	
4. The knee orthosis apparatus of claim 2, wherein the sensor is an angular sensor and the plurality of signals represent a plurality of angular positions;
or;
5. The knee orthosis apparatus of claim 2, wherein the sensor is a force sensor and the plurality of signals represent a plurality of force levels;
or;
6. The knee orthosis apparatus of claim 2, wherein the sensor is an electromyography (EMG) sensor or an electroencephalography (EEG) sensor and the plurality of signals represent EMG or EEG readings;


16. The method of claim 14, further comprising: receiving one or more user inputs corresponding to variable actuation pressure levels; and 
wherein controlling the actuator to apply pressure comprises varying an amount of pressure in accordance with the received user inputs.
8. The knee orthosis apparatus of claim 7, wherein the processor is further configured to: accept a plurality of user inputs corresponding with a plurality of variable actuation pressure levels; and 
control the actuator to apply a level of pressure corresponding to the selected profile.


17. The method of claim 16, further comprising: storing each received user input in a separate profile in a memory; and
in response to receiving a profile selection from the user, controlling the actuator to apply a level of pressure corresponding to the selected profile.
8. store each user input in a separate profile in a memory;
in response to receiving a profile selection from the user, control the actuator to apply a level of pressure corresponding to the selected profile.


18. The method of claim 14, further comprising: varying, at the processor, a window of time during which the actuator applies pressure during the gait cycle, 
wherein the window starts proximate to the beginning of the stance phase, and ends proximate to the end of the stance phase.
  9. The knee orthosis apparatus of claim 1, wherein the processor is further configured to vary a window of time during which the actuator applies pressure during the gait cycle, wherein the window starts with the beginning of the stance phase, and ends before, during, or after the end of the stance phase


19. The method of claim 18, further comprising: receiving user input timing input for controlling timing of the window of time; and wherein the window of time starts and ends in accordance with the received user timing input.
10. The knee orthosis apparatus of claim 9, wherein the processor is further configured to: accept a plurality of user inputs corresponding with a plurality of actuation pressure windows;
 and in response to receiving a profile selection from the user, control the actuator to apply pressure during a window corresponding to the selected profile.

(claim 9) wherein the window starts with the beginning of the stance phase, and ends before, during, or after the end of the stance phase, according to a manually entered user input.



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3, 4, 5, or 6 of U.S. Patent No. 10,342,691, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 3, 4, 5, or 6 of the patent recite all the steps and structure recited in claims 15 of the instant application, respectively, as outlined in the table below:
Instant Application
U.S. Patent No. 10,342,691
15. The method of claim 14, wherein determining the current phase of the gait cycle of the user comprises comparing acceleration signals, angular position signals, force signals, electromyography (EMG) signals, and/or electroencephalography (EEG) signals from the sensor to a threshold.
2. The knee orthosis apparatus of claim 1, wherein the processor is configured to determine whether the knee is in the stance phase or the swing phase by comparing the plurality of signals to a threshold.

and
3. The knee orthosis apparatus of claim 2, wherein the sensor is an acceleration sensor and the plurality of signals represent a plurality of acceleration levels;
or;	
4. The knee orthosis apparatus of claim 2, wherein the sensor is an angular sensor and the plurality of signals represent a plurality of angular positions;
or;
5. The knee orthosis apparatus of claim 2, wherein the sensor is a force sensor and the plurality of signals represent a plurality of force levels;
or;
6. The knee orthosis apparatus of claim 2, wherein the sensor is an electromyography (EMG) sensor or an electroencephalography (EEG) sensor and the plurality of signals represent EMG or EEG readings;


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Or claim 20 would be allowable if a terminal disclaimer is filed as mentioned in the above double patenting rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 has been indicated as containing allowable subject matter primarily for the step of training, in a training mode of the processor, the orthosis to determine gait timing values by analyzing sensor readings over a plurality of gait cycles; and wherein the window of time starts and ends in accordance with the determined gait timing values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herr (US 20170042467) is cited to show another example of an orthotic with actuators that apply pressure to the body thereby altering knee adduction moment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 23, 2021